DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19, 21-22, 25-33, and 35 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Loganathan (“Loganathan” US 20170229152).

Regarding claim 16, Loganathan teaches an apparatus comprising at least one processor; and 
at least one memory including computer program code; 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: [Loganathan – Para 0076: teaches main memory 406 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 404]
receive comment information [i.e. text/character input] from a first device, the comment information associated with audio-visual content and comprises a comment for presentation at a second device remote from the first device and a comment time indicative of a time during the audio-visual content to which the comment relates; [Loganathan – Para 0066, 0027, Fig. 3A, B: teaches at block 310, comment processor 136 receives, from client device 110, a comment generated by media player 112.  The comment is stored in association with data that identifies a media item. The comment generated by media player 112 may include time data that indicates one or more points within the media item's timeline. Para 0010, 0040, 0024: teaches Later, another user can view the comments, wherein the comment window displays comments dynamically based on playback of a media item with which the comments are associated]
receive timing information from the second device, the timing information indicative of a time during the audio-visual content that is currently being presented at the second device; [Loganathan – Para 0040, 0041, Fig. 3A, B: teaches a particular comment that was created by media player 112 is associated with media time 1:12 of a media item.  Media player 116 plays a media item.  When the current playback media time is 1:12, the particular comment is displayed in the comment window.  Para 0062, 0024: teaches a search of comments is performed based on a current playback position of a media item.  The search may identify comments that are associated with media times that are within a certain time range of the current playback position.  Examiner notes: a search based on the current playback position suggests “timing information” must be received from the second device] 

determine a relevant-comment time comprising the comment time plus a relevance threshold time [i.e. the period of time to display comment]; and wherein [Loganathan – Para 0044, 0045: teaches a dynamic comment is associated with a user-defined period of time, such as from media time 5:25 to media time 6:07. In that case, the dynamic comment is highlighted or displayed for only that period of time during playback of the corresponding media item.  Additionally, a user defines a start time, and if no end time is indicated, a default time period is specified by media player]
if the time during the audio-visual content that is currently being presented at the second device is greater than the relevant-comment time, provide signalling to the second device to provide for display of the comment of the comment information with the audio-visual content presented at the second device at a delayed time during the presentation of said audio-visual content, the delayed time later than the relevant- comment time and comprising at least one of: [Loganathan – Para 0067-0069, 0040, 0010, Fig. 3A: teaches as the second client device 114 requests viewing of the media item, the request processor 132 causes the media item and the comment from one or more databases to be retrieved and sent to the second client device.  Examiner notes: the second device requesting to play the media item at a later time suggests the time during content that is currently being presented at the second device is greater or at a delayed time than the relevant comment time associated of the input of the first device’s comment]
a) a time during the audio-visual content at which there is a reoccurrence of a first event in the audio-visual content, the first event having occurred in the audio-visual content at the comment time; and [Loganathan - Para 0010, 0040: teaches later, another user can view the comments, wherein the comment window displays comments dynamically based on playback of a media item with which the comments are associated.  Examiner notes: another user viewing the media and comments at a later time suggests a reoccurrence of a first event]
Loganathan does not explicitly teach b) a time during the audio-visual content at which there is a second event, different to the first event, that is determined to be similar to the first event in the audio-visual content that occurred at the comment time. 

Regarding claim 17, Loganathan teaches the apparatus of claim 16, wherein the comment information is associated with the audio- visual content by virtue of one or more of the comment information: 
b) originating from a user who is presented with the same audio-visual content by the first device; or 3Docket No. NC307102-US-PCT Customer No. 73658[Loganathan – Para 0026: teaches comment data items may include an identity of the user that initiated creation of the comment (or “author”), an identity of the client device through which the comment data item was created
c) the comment information includes information that specifies it relates to the audio-visual content.  [Loganathan – Para 0026: teaches comment data items may include an identity of the media item with which the comment is associated
Loganathan does not explicitly teach a) originating from the first device which receives the audio-visual content at the same time as the second device receives the audio-visual content;

Regarding claim 18, Loganathan teaches the apparatus of claim 16, wherein said reoccurrence of the first event comprises one or both of: 
a replay of the first event that was presented in the audio-visual content at the comment time from the same point of view as it was presented at the comment time; or [Loganathan - Para 0010: teaches Each comment is stored in association with a specific point in the video timeline. Later, another user can view the comments and select a particular comment, which causes the video to be played at the position in the timeline associated with the particular comment
Loganathan does not explicitly teach a replay of the first event that was presented in the audio-visual content at the comment time from a different point of view as it was presented at the comment time.  

Regarding claim 19, Loganathan teaches the apparatus of claim 16, wherein said time at which there is a reoccurrence of the first event is determined based on at least one of: 
metadata present in the audio-visual content that identifies the reoccurrence of the first event in the audio-visual content; [Loganathan – Para 0032: teaches Each comment may be displayed with associated metadata, such as a name or identifier of a user who composed or initiated the comment, a particular media time or time period (in the corresponding media item) with which the comment is associated]
Loganathan does not explicitly teach a reoccurrence message received with or after receipt of the comment information by the apparatus, the reoccurrence message associated with the comment information and indicative of the time during the audio-visual content of at least one reoccurrence of the first event in the audio-visual content; or 
an output of a neural network, the neural network configured to identify one or more reoccurrences of the first event of the audio-visual content based on the first event of the audio-visual content.  

Regarding claim 21, Loganathan teaches the apparatus of claim 16, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: 4Docket No. NC307102-US-PCT Customer No. 73658 
if the time during the audio-visual content that is currently being presented at the second device is less than or equal to the relevant-comment time, provide signalling to the second device to provide for display of the comment of the comment information with the audio-visual content presented at the second device at or before the relevant-comment time.  [Loganathan – Para 0041: teaches a dynamic comment is displayed during playback of the corresponding media item even though the current playback time has not reached the video time associated with the dynamic comment.]

Regarding claim 22, Loganathan teaches the apparatus of claim 16, wherein the audio-visual content comprises one of virtual reality content or visual and audio content.  [Loganathan – Para 0005: teaches associating comments with certain positions within a video (or audio) timeline]

Regarding claim 25, Loganathan teaches the apparatus of claim 16, wherein the apparatus comprises, at least in part, the first device.  [Loganathan – Para 0074, 0012: teaches the techniques described herein are implemented by one or more special-purpose computing devices. The special-purpose computing devices may be hard-wired to perform the techniques, or may include digital electronic devices]  

Regarding claim 26, Loganathan teaches the apparatus of claim 16, wherein the apparatus comprises, at least in part, the second device.  [Loganathan – Para 0074, 0012: teaches the techniques described herein are implemented by one or more special-purpose computing devices. The special-purpose computing devices may be hard-wired to perform the techniques, or may include digital electronic devices]

Regarding claim 27, Loganathan teaches the apparatus of claim 25, wherein the first device is configured to: 
receive the audio-visual content; and [Loganathan – Para 0022: teaches Request processor 132 receives, from client devices 110 and 114 over network 120, requests for digital content items that are stored in media content database 134.  Fig. 1: suggests that content provider 130 transmits content to client device 110 and 114]
present the received audio-visual content.  [Loganathan – Para 0014, 0016: teaches Client device 110 includes a media player 112 (and client device 114 includes a media player 116) that plays video by causing multiple video frames (rendered from video data) to be displayed on a screen of client device 110]

Regarding claim 28, Loganathan teaches the apparatus of claim 26, wherein the second device is configured to:
receive the audio-visual content; and [Loganathan – Para 0022: teaches Request processor 132 receives, from client devices 110 and 114 over network 120, requests for digital content items that are stored in media content database 134.  Fig. 1: suggests that content provider 130 transmits content to client device 110 and 114]
present the received audio-visual content.  [Loganathan – Para 0014, 0016: teaches Client device 110 includes a media player 112 (and client device 114 includes a media player 116) that plays video by causing multiple video frames (rendered from video data) to be displayed on a screen of client device 110]

Regarding claim 29, Loganathan teaches the apparatus of claim 16, wherein the apparatus comprises, at least in part, a server configured for communication with the first device and the second device.  [Loganathan – Fig. 1: suggests content provider 130 in communication via network 120 with client devices 110 and 114]

Regarding Method claims 30-33, claim(s) 30-33 recite(s) limitations that is/are similar in scope to the limitations recited in Apparatus claims 16-19. 
Therefore, claim(s) 30-33 is/are subject to rejections under the same rationale as applied hereinabove for claims 16-19.

Regarding Non-transitory computer readable medium claims 35, claim(s) 35 recite(s) limitations that is/are similar in scope to the limitations recited in Apparatus claims 16. 
Therefore, claim(s) 35 is/are subject to rejections under the same rationale as applied hereinabove for claims 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20, 23, 24, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan as applied to claim 16 above, and further in view of Baker et al. ("Baker" US 20170199010).

Regarding claim 20, Loganathan does not explicitly teach claim 20.  However, Baker teaches the apparatus of claim 16, wherein the second event is determined to be similar to the first event in the audio-visual content based on one or more of: 
metadata present in the audio-visual content that identifies one or more similar second events in the audio-visual content; [Baker – Para 0014: teaches A part of this automated analysis process detects the occurrence of shot(s) in the recorded video and uses these shot event(s) to trigger actions on the video. Specifically, a useful action of such shot detection is to identify specific portion(s) of the recorded video, so that it, and similar events, can be aggregated]
Loganathan and Baker are analogous in the art because they are from the same field of video records [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loganathan in view of Baker to determining similar events for the reasons of improving detection by analyzing the record of events during playback [Para 0014-0015].  
Loganathan and Baker do not explicitly teach an output of a neural network, the neural network configured to identify one or more similar, second events in the audio-visual content based on the first event of the audio-visual content; or 
a similar event message received with or after receipt of the comment information by the apparatus, the similar event message associated with the comment information, and wherein the similar event message is indicative of the time during the audio-visual content of at least one occurrence of the second event in the audio-visual content.  

Regarding claim 23, Loganathan teaches the apparatus of claim 16, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: 
identify a spatial portion of the audio-visual content at the comment time in which the first event occurs based at least on part on the comment; and [Loganathan – Para 0072: teaches at block 370, media player 116 determines a media time or segment that is associated with the selected comment]
determine one or more of the reoccurrence of a first event and the second event based on said identified spatial portion. [Loganathan - Para 0010: teaches Each comment is stored in association with a specific point in the video timeline. Later, another user can view the comments and select a particular comment, which causes the video to be played at the position in the timeline associated with the particular comment]
Loganathan teaches determining one or more reoccurrence of a first event based on said identified spatial portion, but does explicitly teach determine one or more of the reoccurrence of the second event.

However, Baker teaches determine one or more of the reoccurrence of the second event. [Baker – Para 0014: teaches A part of this automated analysis process detects the occurrence of shot(s) in the recorded video and uses these shot event(s) to trigger actions on the video. Specifically, a useful action of such shot detection is to identify specific portion(s) of the recorded video, so that it, and similar events, can be aggregated]
In addition, the rationale of claim 20 is used for this claim.

Regarding claim 24, Loganathan does not explicitly teach claim 20.  However, Baker teaches the apparatus of claim 16, wherein the audio-visual content comprises live audio-visual content and wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to analyze the audio-visual content as it is received to identify one or both of the reoccurrence of the first event and the second event.  [Baker – Para 0014: teaches A part of this automated analysis process detects the occurrence of shot(s) in the recorded video and uses these shot event(s) to trigger actions on the video. Specifically, a useful action of such shot detection is to identify specific portion(s) of the recorded video, so that it, and similar events, can be aggregated]
In addition, the rationale of claim 20 is used for this claim

Regarding Method claims 34, claim(s) 34 recite(s) limitations that is/are similar in scope to the limitations recited in Apparatus claims 20. 
Therefore, claim(s) 34 is/are subject to rejections under the same rationale as applied hereinabove for claims 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426